The plaintiff in error was convicted of the crime of having possession of intoxicating liquor, in the county court of Noble county, and his punishment fixed at a fine of $300 and costs and imprisonment in the county jail for a period of 60 days.
The appeal in this case was filed in this court on the 30th day of August, 1929. No briefs have been filed on behalf of the plaintiff in error and no appearance made for oral argument. We have carefully examined the record and find that the information properly charged an offense; that the defendant was accorded a fair and impartial trial. No errors being apparent depriving the appellant of any substantial right, the judgment is affirmed. *Page 22